Exhibit 10.4

EXECUTION VERSION

 

 

BURHOLME FUNDING LLC,

as Company

and

FS INVESTMENT CORPORATION III,

as Investment Manager

INVESTMENT MANAGEMENT AGREEMENT

Dated as of October 17, 2014

 

 



--------------------------------------------------------------------------------

INVESTMENT MANAGEMENT AGREEMENT, dated as of October 17, 2014 (this
“Agreement”), between BURHOLME FUNDING LLC, a Delaware limited liability company
(the “Company”), and FS INVESTMENT CORPORATION III, a Maryland corporation, as
investment manager (in such capacity, the “Investment Manager”).

WHEREAS, the Company desires to engage the Investment Manager to provide the
services described herein, and the Investment Manager desires to provide such
services; and

WHEREAS, capitalized terms used herein that are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Committed Facility
Agreement dated as of the date hereof (the “Committed Facility Agreement”),
between the Company and BNP Paribas Prime Brokerage, Inc. (“BNPP”) on behalf of
itself and as agent for the BNPP Entities (as defined in Exhibit A of the U.S.
PB Agreement).

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein,
the parties hereto hereby agree as follows:

 

  1. Management Services.

The Investment Manager will provide the Company with the following services (in
accordance with and subject to the applicable requirements of, and the
restrictions and limitations set forth in the 40 Act Financing Agreements and
the Company’s limited liability company agreement):

(a) determining the specific investments or other assets to be purchased (or
otherwise acquired) or sold by the Company;

(b) effecting the purchase (or other acquisition) and sale of investments and
all other assets of the Company;

(c) subject to the limitations set forth in the 40 Act Financing Agreements,
negotiating with underlying obligors of the Company’s investments (the
“Underlying Obligors”) as to proposed amendments and modifications (including,
but not limited to, extensions or releases of collateral) of the documentation
evidencing and governing the Company’s investments;

(d) making determinations with respect to the Company’s exercise (including but
not limited to any waiver) of any rights (including but not limited to voting
rights and rights arising in connection with the bankruptcy or insolvency of an
Underlying Obligor or the consensual or non-judicial restructuring of the debt
or equity of an Underlying Obligor) or remedies in connection with the Company’s
investments and participating in the committees (official or otherwise) or other
groups formed by creditors of an Underlying Obligor;

(e) monitoring the ratings of the Company’s investments;

(f) determining whether each of the Company’s investment is an Eligible
Security;

 



--------------------------------------------------------------------------------

(g) monitoring the Company’s investments on an ongoing basis and providing to
BNPP and the Company or to any other person designated by the Company all
information and data which is generated by, or reasonably accessible to, the
Investment Manager and which is required under the 40 Act Financing Agreements
or requested by the Company in connection with the preparation of all reports,
certificates, schedules and other data which the Company is required to prepare
and deliver under the 40 Act Financing Agreements, in the form and containing
all information required by the 40 Act Financing Agreements, in sufficient time
for the Company, or the person designated by the Company, to review such data
and prepare and deliver to the parties entitled thereto all such reports,
certificates, schedules and other data required by the 40 Act Financing
Agreements;

(h) managing the Company’s investments within the parameters set forth in the 40
Act Financing Agreements;

(i) complying with such other duties and responsibilities as may be expressly
required of the Investment Manager by the 40 Act Financing Agreements; and

(j) delivering Borrow Requests and payment instructions to BNPP and making
prepayment specifications referred to in Section 4 of the Committed Facility
Agreement.

The Company agrees for the benefit of the Investment Manager and BNPP to follow
the lawful instructions and directions of the Investment Manager in connection
with the Investment Manager’s services hereunder.

The Investment Manager shall use reasonable care in rendering its services
hereunder, using a degree of skill and attention no less than that which the
Investment Manager exercises with respect to comparable assets that it manages
for itself and for others in accordance with its existing practices and
procedures which the Investment Manager reasonably believes to be consistent
with those followed by institutional managers of national standing relating to
assets of the nature and character of the Company’s investments, except as
expressly provided otherwise in this Agreement or the 40 Act Financing
Agreements. The Investment Manager shall comply with and perform all the duties
and functions that have been specifically delegated to it under this Agreement
and the 40 Act Financing Agreements. The Investment Manager shall not be bound
to follow any amendment to the 40 Act Financing Agreements, however, until it
has received a copy of the amendment from the Company or BNPP and, in addition,
the Investment Manager shall not be bound by any amendment to the 40 Act
Financing Agreements which adversely affects in any material respects the
obligations of the Investment Manager unless the Investment Manager shall have
consented thereto in writing. The Company agrees that it will not permit any
amendment to the 40 Act Financing Agreements that adversely affects in any
material respects the duties or liabilities of the Investment Manager to become
effective unless the Investment Manager has been given prior written notice of
such amendment and consented thereto in writing. The Investment Manager shall
cause any purchase or sale of any investments or other asset of the Company to
be conducted on an arm’s length basis or on terms that would be obtained in an
arm’s length transaction in compliance with Section 2 and Section 8 hereof.

 

2



--------------------------------------------------------------------------------

To the extent necessary or appropriate to perform all of the duties to be
performed by it hereunder, the Investment Manager shall have the power to
negotiate, execute and deliver all necessary documents and instruments on behalf
of the Company with respect to any investment or other asset of the Company.

The Investment Manager shall have no obligation to perform any duties other than
those specified herein or in the 40 Act Financing Agreements.

 

  2. Brokerage.

The Investment Manager shall use commercially reasonable efforts to obtain the
best prices and execution for all orders placed with respect to the investments,
and other assets of the Company, considering all reasonable circumstances.
Subject to the objective of obtaining best prices and execution, the Investment
Manager may take into consideration research and other brokerage services
furnished to the Investment Manager or its Affiliates by brokers and dealers
which are not Affiliates of the Investment Manager. Such services may be used by
the Investment Manager or its Affiliates in connection with its other advisory
activities or investment operations. The Investment Manager may aggregate sales
and purchase orders placed with respect to the investments, and other assets of
the Company with similar orders being made simultaneously for other accounts
managed by the Investment Manager or with accounts of the Affiliates of the
Investment Manager, if in the Investment Manager’s sole judgment such
aggregation shall result in an overall economic benefit to the Company taking
into consideration the selling or purchase price, brokerage commission and other
expenses. In accounting for such aggregated order price, commission and other
expenses shall be averaged on a per position basis.

The Company acknowledges that the determination of any such economic benefit by
the Investment Manager is subjective and represents the Investment Manager’s
evaluation at the time that the Company will be benefited by better purchase or
sales prices, lower commission expenses and beneficial timing of transactions or
a combination of these and other factors. When any aggregate sales or purchase
orders occur, the objective of the Investment Manager (and any of its Affiliates
involved in such transactions) shall be to allocate the executions among the
accounts in an equitable manner.

Subject to the Investment Manager’s execution obligations described herein, the
Investment Manager is hereby authorized to effect client cross-transactions
where the Investment Manager causes a transaction to be effected between the
Company and another account advised by it or any of its Affiliates; provided
that, if and to the extent required by the Investment Advisers Act of 1940, as
amended (the “Advisers Act”), such authorization is terminable at the Company’s
option without penalty, effective upon receipt by the Investment Manager of
written notice from the Company. In addition, the Company hereby consents to,
and authorizes the Investment Manager to enter into agency cross-transactions
where it or any of its Affiliates acts as broker for the Company and for the
other party to the transaction, to the extent permitted under applicable law, in
which case the Investment Manager or any such Affiliate will receive commissions
from, and have a potentially conflicting division of loyalties and
responsibilities regarding, both parties to the transaction; provided that the
Company shall the right to revoke such consent at any time by written notice to
the Investment Manager. With the prior authorization of the Company and in
accordance with Section 11(a) of the Securities Exchange

 

3



--------------------------------------------------------------------------------

Act of 1934, as amended, and rule 11a2-2(T) thereunder (or any similar rule that
may be adopted in the future), the Investment Manager is authorized to effect
transactions for the Company on a national securities exchange of which any of
its Affiliates is a member and retain commissions in connection therewith, and
the Investment Manager will use commercially reasonable efforts to provide the
Company with information annually disclosing commissions, if any, retained by
the Investment Manager’s Affiliates in connection with such transactions for the
Company’s account.

All purchases and sales of investments, and other assets of the Company by the
Investment Manager on behalf of the Company shall be in accordance with
reasonable and customary business practices and in compliance with applicable
laws.

 

  3. The Representations and Warranties of the Company.

The Company represents and warrants to the Investment Manager that:

(a) the Company has been duly organized and is validly existing under the laws
of the State of Delaware, has the full power and authority to own its assets and
the assets proposed to be owned by it and to transact the business in which it
is presently engaged and is duly qualified under the laws of each jurisdiction
where its ownership or lease of property or the conduct of its business
requires, or the performance of its obligations under this Agreement and the 40
Act Financing Agreements would require, such qualification, except for failures
to be so qualified, authorized or licensed that would not in the aggregate have
a material adverse effect on the business, operations, assets or financial
condition of the Company;

(b) the Company has full power and authority to execute, deliver and perform
this Agreement, the 40 Act Financing Agreements and all obligations required
hereunder and under the 40 Act Financing Agreements, and the performance of all
obligations imposed upon it hereunder and thereunder;

(c) this Agreement has been duly authorized, executed and delivered by it and
constitutes its valid and binding obligation, enforceable in accordance with its
terms except that the enforceability thereof may be subject to (i) bankruptcy,
insolvency, reorganization, moratorium, receivership, conservatorship or other
similar laws now or hereafter in effect relating to creditors’ rights and
(ii) general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law);

(d) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by the Company of its duties hereunder, except such
as have been duly made or obtained;

(e) neither the execution and delivery of this Agreement nor the fulfillment of
the terms hereof conflicts with or results in a material breach or violation of
any of the material terms or provisions of or constitutes a material default
under (i) the Company’s certificate of formation, limited liability company
agreement or other constituent documents, (ii) the terms of any material
indenture, contract, lease, mortgage, deed of trust, note, agreement or other
evidence of indebtedness or other material agreement, obligation, condition,
covenant or

 

4



--------------------------------------------------------------------------------

instrument to which the Company is a party or is bound, (iii) any statute
applicable to the Company or (iv) any law, decree, order, rule or regulation
applicable to the Company of any court or regulatory, administrative or
governmental agency, body or authority or arbitrator having proper jurisdiction
over the Company or its properties, and which would have a material adverse
effect upon the performance by the Company of its duties under this Agreement;

(f) neither the Company nor any of its Affiliates are in violation of any U.S.
federal or state securities law or regulation promulgated thereunder;

(g) the Company has not engaged in any transaction that would result in the
violation of, or require registration as an “investment company” under, the
Investment Company Act of 1940, as amended (the “Investment Company Act”);

(h) the Company is not required to register as an “investment company” under the
Investment Company Act; and

(i) there is no charge, investigation, action, suit or proceeding before or by
any court pending or, to the best knowledge of the Company, threatened, that, if
determined adversely to the Company, would have a material adverse effect upon
the performance by the Company of its duties under, or on the validity or
enforceability of, this Agreement or the provisions of the 40 Act Financing
Agreements applicable to the Company thereunder.

 

  4. Representations and Warranties of the Investment Manager.

The Investment Manager represents and warrants to the Company that:

(a) the Investment Manager is duly organized and validly existing under the laws
of the State of Delaware and has the full power and authority to transact the
business in which it is presently engaged and is duly qualified under the laws
of each jurisdiction where the conduct of its business requires, or the
performance of its obligations under this Agreement and the provisions of the 40
Act Financing Agreements applicable to the Investment Manager would require,
such qualification, except for failures to be so qualified, authorized or
licensed which would not in the aggregate have a material adverse effect on the
business, operations, assets or financial condition of the Investment Manager,
or on the ability of the Investment Manager to perform its obligations under, or
on the validity or enforceability of, this Agreement and the applicable
provisions of the 40 Act Financing Agreements;

(b) the Investment Manager has full power and authority to execute and deliver
this Agreement and to perform all of its obligations hereunder and under the 40
Act Financing Agreements applicable to the Investment Manager;

(c) this Agreement has been duly authorized, executed and delivered by the
Investment Manager and constitutes a valid and binding agreement of the
Investment Manager, enforceable against it in accordance with its terms, except
that the enforceability thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights and (ii) general principles of equity (regardless
of whether such enforcement is considered in a proceeding in equity or at law);

 

5



--------------------------------------------------------------------------------

(d) neither the Investment Manager nor any of its Affiliates are in violation of
any federal or state securities law or regulation promulgated thereunder or any
material listing requirements of any exchange on which it is listed and there is
no charge, investigation, action, suit or proceeding before or by any court,
exchange or regulatory agency pending or, to the best knowledge of the
Investment Manager, threatened, that in either case would have a material
adverse effect upon the performance by the Investment Manager of its duties
under this Agreement;

(e) neither the execution and delivery of this Agreement, nor the performance of
the terms hereof or the provisions of the 40 Act Financing Agreements applicable
to the Investment Manager, conflicts with or results in a material breach or
violation of any of the material terms or provisions of, or constitutes a
material default under, (i) its articles of incorporation, bylaws or other
constituent document, (ii) the terms of any material indenture, contract, lease,
mortgage, deed of trust, note agreement or other evidence of indebtedness or
other material agreement, obligation, condition, covenant or instrument to which
the Investment Manager is a party or is bound, (iii) any statute applicable to
the Investment Manager or (iv) any law, decree, order, rule or regulation
applicable to the Investment Manager of any court or regulatory, administrative
or governmental agency, body or authority or arbitrator having proper
jurisdiction over the Investment Manager or its properties, and which would
have, in the case of any of clauses (ii) through (iv) of this paragraph (e), a
material adverse effect upon the performance by the Investment Manager of its
duties under this Agreement or the provisions of the 40 Act Financing Agreements
applicable to the Investment Manager; and

(f) no consent, approval, authorization or order of or declaration or filing
with any government, governmental instrumentality or court or other person is
required for the performance by it of its duties hereunder, except such as have
been duly made or obtained.

 

  5. Expenses.

The Investment Manager shall pay all expenses and costs (including salaries,
rent and other overhead) incurred by it in connection with its services under
this Agreement; provided that the Investment Manager shall not be liable for and
the Company shall be responsible for the payment of (i) actual and reasonable
expenses and costs of legal advisers (including actual and reasonable expenses
and costs associated with the use of internal legal counsel of the Investment
Manager), consultants and other professionals retained by the Company or by the
Investment Manager, on behalf of the Company, in connection with the services
provided by the Investment Manager pursuant to this Agreement and the 40 Act
Financing Agreements and (ii) the reasonable cost of asset pricing and asset
rating services, and accounting, programming and data entry services that are
retained in connection with services of the Investment Manager under this
Agreement. To the extent that such expenses are incurred in connection with
obligations that are also held by the Investment Manager, the Investment Manager
shall allocate the expenses among the accounts in a fair and equitable manner.
Any amounts payable pursuant to this Section 5 shall be reimbursed by the
Company to the extent funds are available therefor in accordance with and
subject to the limitations contained in the 40 Act Financing Agreements.

 

6



--------------------------------------------------------------------------------

  6. Fees.

(a) The Company shall pay to the Investment Manager, for services rendered and
performance of its obligations under this Agreement fees which are payable
monthly in arrears (each, a “Payment Date”) in an amount equal to [0.35% per
annum] of the aggregate market value of all of the Company’s investments,
measured as of the determination date immediately preceding such Payment Date
(the “Management Fees”). The Management Fees will be calculated on the basis of
a calendar year consisting of
360 days and the actual number of days elapsed.

(b) The Investment Manager may, in its sole discretion, defer all or any portion
of the Management Fees. Such deferred amounts will become payable on the next
Payment Date in the same manner and priority as their original characterization
would have required unless deferred again.

(c) If this Agreement is terminated pursuant to Section 11 hereof or otherwise,
the Management Fees calculated as provided in Section 6(a) hereof shall be
prorated for any partial periods between Payment Dates during which this
Agreement was in effect and shall be due and payable, along with any deferred
Management Fees, on the first Payment Date following the effective date of such
termination.

(d) The Investment Manager hereby agrees not to cause the filing of a petition
in bankruptcy against the Company for any reason whatsoever.

 

  7. Non-Exclusivity.

The services of the Investment Manager to the Company are not to be deemed
exclusive, and the Investment Manager shall be free to render asset management
or management services to other persons (including Affiliates, other investment
companies and clients having objectives similar to those of the Company). It is
understood and agreed that the officers and directors of the Investment Manager
may engage in any other business activity or render services to any other person
or serve as partners, officers or directors of any other firm or corporation.
Notwithstanding the foregoing, it is understood and agreed that the Investment
Manager will at no time render any services to, or in any way participate in the
organization or operation of, any investment company or other entity if such
actions would require the Company to register as an “investment company” under
the Investment Company Act. Subject to Sections 2 and 9 hereof, it is understood
and agreed that information or advice received by the Investment Manager and
officers or directors of the Investment Manager hereunder shall be used by such
organization or such persons to the extent permitted by applicable law.

 

  8. Conflicts of Interest.

The Investment Manager may, subject to applicable legal requirements and any
restrictions or limitations contained in the 40 Act Financing Agreements, direct
the Company (i) to acquire any investments for the Company from the Investment
Manager or any of its Affiliates as principal or (ii) to sell any investments
for the Company to the Investment Manager or any of its Affiliates as principal;
provided that each such acquisition or sale is conducted on terms no less
favorable to the Company than would be obtained in an arm’s length transaction
with a non-affiliate.

 

7



--------------------------------------------------------------------------------

Notwithstanding the provisions of the preceding paragraph, various potential and
actual conflicts of interest may arise from the overall investment activity of
the Investment Manager and its Affiliates. The Investment Manager, its
Affiliates and their respective clients may invest in obligations that would be
appropriate for inclusion in the Company’s assets. Such investments may be
different from those made on behalf of the Company. The Investment Manager, its
Affiliates and the clients of the Investment Manager or its Affiliates may
invest in obligations that are senior to, or have interests different from or
adverse to, the assets of the Company. The Investment Manager may serve as
investment manager for, invest in, or be affiliated with, other entities
organized to issue collateralized debt obligations secured by loans, high-yield
debt securities or other debt obligations. The Investment Manager may at certain
times be simultaneously seeking to purchase or sell investments for the Company
and any similar entity for which it serves as investment manager in the future,
or for its clients and Affiliates. Furthermore, the Investment Manager and/or
its Affiliates may make an investment on their behalf or on behalf of any
account that they manage or advise without offering the investment opportunity
or making an investment on behalf of the Company.

The Company hereby acknowledges the various potential and actual conflicts of
interest that may exist with respect to the Investment Manager; provided that
nothing in this Section 8 shall be construed as altering the duties of the
Investment Manager as set forth in this Agreement, the 40 Act Financing
Agreements or the requirements of any law, rule, or regulation applicable to the
Investment Manager.

 

  9. Records; Confidentiality.

The Investment Manager shall maintain appropriate books of account and records
relating to services performed hereunder, and such books of account and records
shall be accessible for inspection by a representative of the Company and
independent accountants appointed by the Company at a mutually agreed time
during normal business hours and upon not less than three (3) Business Days’
prior notice.

The Investment Manager shall, and shall cause its Affiliates to, keep
confidential any and all information obtained in connection with the services
rendered hereunder and shall not disclose any such information to non affiliated
third parties except (i) with the prior written consent of the Company, (ii) as
required by law, regulation, court order or the rules or regulations of any self
regulating organization, body or official having jurisdiction over the
Investment Manager, (iii) to its professional advisors, (iv) such information as
shall have been publicly disclosed other than in violation of this Agreement,
(v) the identification of the Company as a client of the Investment Manager,
(vi) information related to the performance of the Investment Manager,
(vii) information furnished in connection with any successor investment manager
or assignee, or any agent that has been assigned duties in accordance with this
Agreement or (viii) such information that was or is obtained by the Investment
Manager on a non-confidential basis; provided that the Investment Manager does
not know or have reason to know, after due inquiry, of any breach by such source
of any confidentiality obligations with respect thereto. For purposes of this
Section 9, BNPP shall in no event be considered a “non affiliated third party,”
and the Investment Manager may disclose any of the aforementioned information to
BNPP insofar as such information relates to the Company’s investments under the
40 Act Financing Agreements.

 

8



--------------------------------------------------------------------------------

  10. Term.

This Agreement shall become effective on the date hereof and shall continue
unless terminated as hereinafter provided.

 

  11. Termination.

(a) This Agreement may be terminated, and the Investment Manager may be removed,
without payment to the Investment Manager of any penalty, for cause upon prior
written notice by the Company; provided that such notice may be waived by the
Investment Manager. For this purpose, “cause” will mean the occurrence of any of
the following events or circumstances:

(i) the Investment Manager’s breach, in any respect, of any provision of this
Agreement or the 40 Act Financing Agreements applicable to it (except for any
breach that has not had, and could not reasonably be expected to have, a
material adverse effect on the Company) and the Investment Manager’s failure to
cure such breach within 30 days of its becoming aware of, or receiving notice
of, the occurrence of such breach;

(ii) the Investment Manager’s intentional breach of (a) any provision of this
Agreement or the 40 Act Financing Agreements applicable to it relating to the
Investment Manager’s or the Company’s obligation to cause the Company’s
investments to comply with the conditions for sale of an investment by the
Company or (b) any other material provision of this Agreement or the 40 Act
Financing Agreements applicable to it, and the Investment Manager’s failure to
cure such breach within 15 days of the occurrence of such breach;

(iii) the failure of any representation, warranty, certification or statement
made or delivered by the Investment Manager in or pursuant to this Agreement or
the 40 Act Financing Agreements to be correct in any material respect when made
which failure (a) could reasonably be expected to have a material adverse effect
on BNPP and (b) is not corrected by the Investment Manager within 15 days of its
receipt of notice from the Company or BNPP of such failure;

(iv) the Investment Manager (a) is dissolved (other than pursuant to a
consolidation, amalgamation or merger), (b) files, or consents by answer or
otherwise to the filing against it of, a petition for relief or reorganization
or arrangement or any other petition in bankruptcy, for liquidation or to take
advantage of any bankruptcy, insolvency, reorganization, moratorium or other
similar law of any jurisdiction, (c) becomes insolvent or is unable to pay its
debts or fails or admits in writing its inability generally to pay its debts as
they become due, (d) makes a general assignment, arrangement or composition with
or for the benefit of its creditors, (e) consents to the appointment of a
custodian, receiver,

 

9



--------------------------------------------------------------------------------

trustee or other officer with similar powers with respect to it or with respect
to any substantial part of its property or (f) is adjudicated as insolvent or
bankrupt, or a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Investment Manager, or appointing a
receiver, liquidator, assignee, or sequestrator (or other similar official) of
the Investment Manager or of any substantial part of its property, and the
continuance of any such decree or order unstayed and in effect for a period of
15 consecutive days;

(v) the occurrence of an Event of Default under the 40 Act Financing Agreements
that results from any breach by the Investment Manager of its duties under the
40 Act Financing Agreements or this Agreement; or

(vi) the occurrence of an act by the Investment Manager that constitutes fraud
or criminal activity in the performance of its obligations under this Agreement,
or the Investment Manager being indicted for a criminal offense materially
related to its business of providing asset management services.

(b) The Investment Manager shall have the right to terminate this Agreement only
upon 90 days prior written notice to the Company and this Agreement shall
terminate automatically in the event of its assignment by the Investment
Manager.

(c) This Agreement shall be automatically terminated in the event that the
Company determines in good faith that the Company or the Company’s asset
portfolio has become required to be registered under the provisions of the
Investment Company Act.

(d) Within 30 days of the resignation or removal of the Investment Manager, the
Company may appoint a successor investment manager that is (i) an Affiliate of
Investment Manager or (ii) reasonably acceptable to BNPP. No such resignation or
removal will be effective until the date as of which a successor investment
manager has assumed in writing the Investment Manager’s duties and obligations
as specified herein.

 

  12. Action Upon Termination.

(a) Upon the effective termination of this Agreement, the Investment Manager
shall as soon as practicable:

(i) deliver to the Company all property and documents of the Company or
otherwise relating to the Company’s assets then in the custody of the Investment
Manager; and

(ii) deliver an account with respect to the books and records to the successor
investment manager appointed pursuant to Section 11(d).

Notwithstanding such termination, the Investment Manager shall remain liable to
the extent set forth herein (but subject to Section 13 hereof) for its acts or
omissions hereunder arising prior to termination and for any expenses, losses,
damages, liabilities, demands, charges and claims (including reasonable
attorney’s fees) in respect of or arising out of a breach of the representations
and warranties made by the Investment Manager in Section 4 hereof or from any
failure of the Investment Manager to comply with the provisions of this
Section 12.

 

10



--------------------------------------------------------------------------------

(b) The Investment Manager agrees that, notwithstanding any termination, it
shall reasonably cooperate in any suit, action or proceeding relating to this
Agreement (each, a “Proceeding”) arising in connection with this Agreement, the
40 Act Financing Agreements or any of the Company’s assets (excluding any such
Proceeding in which claims are asserted against the Investment Manager or any
Affiliate of the Investment Manager) so long as the Investment Manager shall
have been offered reasonable security, indemnity or other provisions against the
cost, expenses and liabilities that might be incurred in connection therewith
and a reasonable per diem fee.

 

  13. Liability of Investment Manager; Delegation.

(a) The Investment Manager assumes no responsibility under this Agreement other
than to render the services called for hereunder and under the terms of the 40
Act Financing Agreements made applicable to it pursuant to the terms of this
Agreement. The Investment Manager shall not be responsible for any action of the
Company in declining to follow any advice, recommendation or direction of the
Investment Manager. Unless otherwise agreed in writing, the Investment Manager
shall have no liability to BNPP or other Company’s creditors for any error of
judgment, mistake of law, or for any loss arising out of any investment, or for
any other act or omission in the performance of its obligations to the Company
except for liability to which it would be subject by reason of willful
misfeasance, bad faith, gross negligence in performance, or reckless disregard,
of its obligations hereunder. The Investment Manager may delegate to an agent
selected with reasonable care, which shall include any person that is party to a
sub-advisory agreement with the Investment Manager as of the date hereof, any or
all duties (other than its asset selection or trade execution duties) assigned
to the Investment Manager hereunder; provided that no such delegation by the
Investment Manager of any of its duties hereunder shall relieve the Investment
Manager of any of its duties hereunder nor relieve the Investment Manager of any
liability with respect to the performance of such duties. For the avoidance of
doubt, asset selection and trade execution duties shall include the services
described in Section 1(a) hereof.

Notwithstanding the above and Section 17, the Investment Manager shall be
permitted to assign any or all of its rights and delegate any or all of its
obligations to (i) an Affiliate or (ii) any other entity reasonably acceptable
to BNPP that (x) will professionally and competently perform duties similar to
those imposed upon the Investment Manager under this Agreement and (y) is
legally qualified and has the capacity to act as the Investment Manager under
this Agreement. The Investment Manager shall not be liable for any consequential
damages hereunder.

(b) The Company shall reimburse, indemnify and hold harmless the directors,
trustees, officers and employees of the Investment Manager and any of its
Affiliates from any and all actual and reasonable out-of-pocket expenses,
losses, damages, liabilities, demands, charges and claims of any nature
whatsoever (including reasonable attorneys’ fees and expenses), as are incurred
in investigating, preparing, pursuing or defending any claim, action, proceeding
or investigation with respect to any pending or threatened litigation caused by,
or arising out of or in connection with, any acts or omissions of the Investment
Manager, its

 

11



--------------------------------------------------------------------------------

directors, trustees, officers, stockholders, agents and employees made in good
faith and in the performance of the Investment Manager’s duties under this
Agreement or the 40 Act Financing Agreements except to the extent resulting from
such person’s bad faith, willful misfeasance, gross negligence or reckless
disregard of its duties hereunder or thereunder. The Investment Manager, its
directors, trustees, officers, stockholders, agents and employees may consult
with counsel and accountants with respect to the affairs of the Company and
shall be fully protected and justified, to the extent allowed by law, in acting,
or failing to act, if such action or failure to act is taken or made in good
faith and is in accordance with the advice or opinion of such counsel or
accountants. Notwithstanding anything contained herein to the contrary, the
obligations of the Company under this Section 13(b) shall be payable from the
Company’s assets as part of the Management Fees and are subject to the
availability of funds and to any conditions set forth in the 40 Act Financing
Agreements.

(c) The Investment Manager shall reimburse, indemnify and hold harmless the
Company, its members, manager, officers, agents and employees from any and all
expenses, losses, damages, liabilities, demands, charges and claims of any
nature whatsoever (including reasonable attorneys’ fees and expenses), as are
incurred in investigating, preparing, pursuing or defending any claim, action,
proceeding or investigation with respect o any pending or threatened litigation
caused by, or arising out of or in connection with, (i) any acts or omissions of
the Investment Manager constituting bad faith, willful misconduct, gross
negligence or reckless disregard of its duties under this Agreement or under the
40 Act Financing Agreements and (ii) any breach of the representations and
warranties made by the Investment Manger in Section 4 hereof.

 

  14. Obligations of Investment Manager.

Unless otherwise required by any provision of the 40 Act Financing Agreements,
this Agreement or by applicable law, the Investment Manager shall not
intentionally take any action, which it knows or should know would
(a) materially adversely affect the Company for purposes of United States
federal or state law or any other law known to the Investment Manager to be
applicable to the Company, (b) require registration of the Company or the
Company’s assets as an “investment company” under the Investment Company Act,
(c) not be permitted under the Company’s operating agreement or certificate of
formation, (d) cause the Company to violate the terms of the 40 Act Financing
Agreements, (e) subject the Company to federal, state or other income taxation
or (f) adversely affect the interests of BNPP in any material respect (other
than as permitted or required hereunder or under the 40 Act Financing
Agreements, including, without limitation, as may result from the performance of
any investment), it being understood that in connection with the foregoing, the
Investment Manager will not be required to make any independent investigation of
any facts or laws not otherwise known to it in connection with its obligations
under this Agreement and the 40 Act Financing Agreements or the conduct of its
business generally. The Investment Manager covenants that it shall comply in all
material respects with all laws and regulations applicable to it in connection
with the performance of its duties under this Agreement and the 40 Act Financing
Agreements. Notwithstanding anything in this Agreement, the Investment Manager
shall not take any discretionary action that would reasonably be expected to
cause an Event of Default under the 40 Act Financing Agreements. The Investment
Manager covenants that it shall (i) not hold out the investments as its assets,
(ii) take all action to ensure that the investments are held in the name of the
Company or, if held by

 

12



--------------------------------------------------------------------------------

an agent of the Company, clearly designate such agent as being the Company’s
agent, and (iii) not fail to correct any known misunderstandings regarding the
separate identity of the Company and shall not identify itself as a division or
department of the Company.

 

  15. No Partnership or Joint Venture.

The Company and the Investment Manager are not partners or joint venturers with
each other and nothing herein shall be construed to make them such partners or
joint venturers or impose any liability as such on either of them. The
Investment Manager’s relation to the Company shall be deemed to be that of an
independent contractor.

 

  16. Notices.

Any notice under this Agreement shall be in writing and sent by facsimile or
e-mail (in either case, confirmed by telephonic communication), or addressed and
delivered or mailed postage paid to the other party at such address as such
other party may designate for the receipt of such notice. Until further notice
to the other party, it is agreed that the address of the Company for this
purpose shall be:

Burholme Funding LLC

c/o FS Investment Corporation III

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Attention: Chief Financial Officer

Telephone: (215) 495-1150

Facsimile: (215) 222-4649

Electronic Mail: ted.gallivan@franklinsquare.com

The address of the Investment Manager for this purpose shall be:

FS Investment Corporation III

Cira Centre

2929 Arch Street, Suite 675

Philadelphia, Pennsylvania 19104

Attention: Chief Financial Officer

Telephone: (215) 495-1150

Facsimile: (215) 222-4649

Electronic Mail: ted.gallivan@franklinsquare.com

All notices are to be effective in accordance with Section 12 of Exhibit A of
the U.S. PB Agreement.

 

  17. Succession/Assignment.

This Agreement shall inure to the benefit of and be binding upon the successors
to the parties hereto. No assignment of this Agreement by the Investment Manager
(including,

 

13



--------------------------------------------------------------------------------

without limitation, a change in control or management of the Investment Manager
which would be deemed an “assignment” under the Advisers Act) shall be made
without the consent of the Company and BNPP.

 

  18. Conflicts with the 40 Act Financing Agreements

Subject to the provisions of Section 1 hereof pertaining to the binding effect
of certain amendments to the 40 Act Financing Agreements on the Investment
Manager, in the event that this Agreement requires any action to be taken with
respect to any matter and the 40 Act Financing Agreements require that a
different action be taken with respect of such matter, and such actions are
mutually exclusive, the provisions of the 40 Act Financing Agreements in respect
thereof shall control.

 

  19. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without regard to conflicts of laws principles.
With respect to any Proceeding, each party irrevocably (i) submits to the
non-exclusive jurisdiction of the courts of the State of New York and the United
States District Court located in the Borough of Manhattan in
New York City and (ii) waives any objection which it may have at any time to the
laying of venue of any Proceedings brought in any such court, waives any claim
that such Proceedings have been brought in an inconvenient forum and further
waives the right to object, with respect to such Proceedings, that such court
does not have any jurisdiction over such party. Nothing in this Agreement
precludes either party from bringing Proceedings in any other jurisdiction, nor
will the bringing of Proceedings in any one or more jurisdictions preclude the
bringing of Proceedings in any other jurisdiction.

(b) THE PARTIES HERETO IRREVOCABLY CONSENT TO THE SERVICE OF ANY AND ALL PROCESS
IN ANY ACTION OR PROCEEDING BY THE MAILING OR DELIVERY OF COPIES OF SUCH PROCESS
TO EACH SUCH PARTY AT THE ADDRESS SPECIFIED IN SECTION 16 HEREOF. THE PARTIES
HERETO AGREE THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.

(c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) No failure on the part of either party hereto to exercise and no delay in
exercising, and no course of dealing with respect to, any right, remedy, power
or privilege under this Agreement shall operate as a waiver thereof nor shall
any single or partial exercise of any right, remedy, power or privilege under
this Agreement preclude any other or further exercise thereof or the exercise of
any other right, remedy, power or privilege, nor shall any waiver of any right,
remedy, power or privilege with respect to any occurrence be construed as a
waiver of such right, remedy, power or privilege with respect to any other
occurrence. No waiver shall be effective unless it is in writing and is signed
by the party asserted to have granted such waiver.

 

14



--------------------------------------------------------------------------------

(e) The captions in this Agreement are included for convenience only and in no
way define or limit any of the provisions hereof or otherwise affect their
construction or effect.

(f) In the event any provision of this Agreement shall be held invalid or
unenforceable, by any court of competent jurisdiction, such holding shall not
invalidate or render unenforceable any other provisions hereof.

(g) This Agreement may not be amended or modified or any provision thereof
waived except by an instrument in writing signed by the parties hereto.

(h) This Agreement and the 40 Act Financing Agreements contain the entire
understanding and agreement between the parties and supersede all other prior
understandings and agreements, whether written or oral, between the parties
concerning this subject matter. The express terms of this Agreement control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.

(i) The Investment Manager consents to, and agrees to perform, the provisions of
the 40 Act Financing Agreements applicable to the Investment Manager.

(j) This Agreement may be executed in any number of counterparts, each of which
so executed shall be deemed an original, but all such counterparts shall
together constitute but one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.

(k) Each representation and warranty made or deemed to be made herein or
pursuant hereto, and each indemnity provided for hereby, shall survive the
execution and delivery and any termination or assignment of this Agreement or
resignation or removal of the Investment Manager.

(l) The Company hereby acknowledges and accepts all actions that were taken by
the Investment Manager and/or recommended to the Company by the Investment
Manager prior to the effective date of this Agreement, including all actions and
recommendations that were related to the anticipated purchase of assets by the
Company or that were otherwise consistent with the services to be provided by
the Investment Manager to the Company pursuant to Section 1 of this Agreement
prior to the effective date of this Agreement, in each case, as if this
Agreement had been in effect at the time that such actions were taken or such
recommendations were made.

 

  20. Reserved.

 

  21. No Recourse.

The Investment Manager hereby acknowledges and agrees that the Company’s
obligations hereunder will be solely the corporate obligations of the Company,
and the

 

15



--------------------------------------------------------------------------------

Investment Manager will not have any recourse to any of the directors, trustees,
officers, employees, holders of the membership interest of Company with respect
to any claims, losses, damages, liabilities, indemnities or other obligations in
connection with any transactions contemplated hereby. Recourse in respect of any
obligations of the Company hereunder will be limited to the Company’s assets and
on the exhaustion thereof all claims against the Company arising from this
Agreement or any transactions contemplated hereby shall be extinguished. The
provisions of this Section 21 shall survive the termination of this Agreement
for any reason whatsoever.

[Signature page follows]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this INVESTMENT MANAGEMENT
AGREEMENT to be executed by their respective authorized representatives on the
date first above written.

 

BURHOLME FUNDING LLC By:  

/s/ Gerald F. Stahlecker

Name: Gerald F. Stahlecker Title: Executive Vice President
FS INVESTMENT CORPORATION III By:  

/s/ Gerald F. Stahlecker

Name: Gerald F. Stahlecker Title: Executive Vice President

[Signature Page to Investment Management Agreement]